         Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 1 of 12

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                             1:19-CR-368 (MAD)
       vs.

GARY RYAN




                            ASSIGNMENT/INFORMATION FORM

COUNSEL:

Please find attached a copy of the Criminal Pretrial Order issued in the above-entitled action.

The above case has been assigned to the Judge on the attached case assignment form.

All correspondence and filings shall be filed electronically unless specifically exempted by General
Order #22 or a judicial officer. Documents should bear the initials of the assigned Judge
immediately following the Court Action Number.

All motion papers must conform to Local Rule 12.1 of the Northern District of New York Rules of
Criminal Procedure.
          Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 2 of 12
                                 CASE ASSIGNMENT FORM

                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK

CRIMINAL ACTION NUMBER: 1:19-CR-368 (MAD)

This action has been assigned to HON. MAE A. D’AGOSTINO, District Judge.

All correspondence and filings shall be filed electronically unless specifically exempted by
General Order #22 or a judicial officer. Documents should bear the initials of the assigned judge
immediately following the case number as follows: 1:19-CR-368 (MAD)

If permission has been granted to file papers traditionally, all original papers must be filed with
the Clerk’s Office listed below:

               CLERK, U.S. DISTRICT COURT
               James T. Foley, U.S. Courthouse
               445 Broadway, Room 509
               Albany, NY 12207-2936



                              MONTHLY MOTION SCHEDULE

                         HON. MAE A. D’AGOSTINO, District Judge

10:00AM - 1st and 3rd Tuesday of each month at Albany. No oral argument on scheduled motion
return date, unless Judge D’Agostino’s chambers sua sponte directs or grants the request of any
                                   party for oral argument.
         Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 3 of 12

                            CRIMINAL PRETRIAL ORDER

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                               1:19-CR-368 (MAD)

       vs.

GARY RYAN


I.     NOTICE TO ALL COUNSEL:

       Counsel for the defendant is directed to file a notice of appearance in accordance with L.R.
44.2 of the Local Rules of Criminal Procedure with the Clerk of the court stating his/her mailing
address and phone number.

II.    DISCOVERY:

       A)      It is the Court’s policy to rely on the discovery procedure as set forth in this Order as
               the sole means of the exchange of discovery in criminal actions except in
               extraordinary circumstances. This Order is intended to promote the efficient
               exchange of discovery without altering the rights and obligations of the parties, while
               at the same time eliminating the practice of routinely filing perfunctory and
               duplicative discovery motions.

       B)      Fourteen (14) days after arraignment, or on a date otherwise set by the Court for good
               cause shown, the government shall make available for inspection and copying to the
               defendant the following:

               1)      Fed.R.Crim.P. 16(a) & Fed.R.Crim.P. 12(b)(4) Information. All
                       discoverable information within the scope of Rule 16(a) of the Federal Rules
                       of Criminal Procedure, together with a notice pursuant to Fed.R.Crim.P.
                       12(b)(4) of the government’s intent to use this evidence, in order to afford the
                       defendant an opportunity to file motions to suppress evidence.

               2)      Brady Material. All information and material known to the government
                       which may be favorable to the defendant on the issues of guilt or punishment,
                       within the scope of Brady v. Maryland, 373 U.S. 83 (1963).

               3)      Federal Rule of Evidence 404(b). The government shall advise the
                       defendant of its intention to introduce evidence in its case in chief at trial,
                       pursuant to Rule 404(b) of the Federal Rules of Evidence. This requirement
                       shall replace the defendant’s duty to demand such notice.

                                                  3
        Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 4 of 12
       C)   Unless a defendant, in writing, affirmatively refuses discoverable materials under
            Fed.R.Crim.P. 16(a)(1)(E), (F), and/or (G), the defendant shall make available to the
            government all discoverable information within the scope of Fed.R.Crim.P.
            16(b)(1)(A), (B), and/or (C), within twenty-one (21) days of arraignment.

       D)   No less than fourteen (14) days prior to the start of jury selection, or on a date
            otherwise set by the Court for good cause shown, the government shall tender to the
            defendant the following:

            1)     Giglio Material. The existence and substance of any payments, promises of
                   immunity, leniency, preferential treatment, or other inducements made to
                   prospective witnesses, within the scope of United States v. Giglio, 405 U.S.
                   150 (1972).

            2)     Testifying Informant’s Convictions. A record of prior convictions of any
                   alleged informant who will testify for the government at trial.

       E)   The government shall anticipate the need for, and arrange for the transcription of, the
            grand jury testimony of all witnesses who will testify in the government’s case in
            chief, if subject to Fed.R.Crim.P. 26.2 and 18 U.S.C. §3500. The government, and
            where applicable, the defendant, are requested to make materials and statements
            subject to Fed.R.Crim.P. 26.2 and 18 U.S.C. §3500 available to the other party at a
            time earlier than required by rule or law, so as to avoid undue delay at trial or
            hearings.

       F)   It shall be the duty of counsel for all parties to immediately reveal to opposing
            counsel all newly discovered information, evidence, or other material within the
            scope of this Order, and there is a continuing duty upon each attorney to disclose
            expeditiously. The government shall advise all government agents and officers
            involved in the action to preserve all rough notes.

       G)   No attorney shall file a discovery motion without first conferring with opposing
            counsel, and no motion will be considered by the Court unless it is accompanied by
            a certification of such conference and a statement of the moving party’s good faith
            efforts to resolve the subject matter of the motion by agreement with opposing
            counsel. No discovery motions shall be filed for information or material within the
            scope of this Rule unless it is a motion to compel, a motion for protective order, or
            a motion for an order modifying discovery. See Fed.R.Crim.P. 16(d). Discovery
            requests made pursuant to Fed.R.Crim.P. 16 and this Order require no action on the
            part of this Court and should not be filed with the Court, unless the party making the
            request desires to preserve the discovery matter for appeal.

III.   MOTIONS:

       A)   Any and all motions by all parties must be served and filed within four (4) weeks
            of the date of this Order. Such motions must comply with the provisions of Rule
            12.1 of the Local Rules of Criminal Procedure for the Northern District of New York.
            All motions must be scheduled for a return date prior to the scheduled trial date. Oral


                                              4
       Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 5 of 12
           argument is required on each pretrial motion unless otherwise ordered by the Court.
           Motions are to be FILED BY November 21, 2019.

      B)   When any motion has been filed, the moving party must confer with the opposing
           party and report to the Court in writing: 1) whether the parties agree or disagree that
           the requested relief is appropriate, 2) whether a hearing is necessary to resolve factual
           disputes, and 3) whether oral argument is necessary.

      C)   Motions may be filed by a party later than four (4) weeks from the date of this Order
           only by further order of this Court upon a showing of good cause for the delay.

      D)   Any delay, from the date of filing such motion through conclusion of its hearing, or
           other prompt disposition, is excluded from calculation under the time limits of the
           Speedy Trial provisions. 18 U.S.C. §3161(h)(1)(F).

      E)   Counsel for each party shall EXCHANGE and file with the Court A
           MEMORANDUM OF LAW, not to exceed twenty-five (25) pages in length,
           concerning issues of substantive and any evidentiary law which either party
           anticipates will be raised at the trial of the general issues.

IV.   HEARINGS:

      A)   Counsel for each party shall be ready with witnesses and exhibits for any evidentiary
           hearing which the Court may schedule.

V.    SPEEDY TRIAL REQUIREMENTS:

      A)   The U.S. Attorney and defense counsel are hereby notified that no continuance or
           extension will be granted under the Speedy Trial Act unless a motion or stipulation
           is submitted which recites the appropriate exclusionary provision of the Speedy Trial
           Act, 18 U.S.C. §3161. In addition, the motion or stipulation must be accompanied by
           an affidavit of facts upon which the Court can make a finding which would warrant
           the granting of the relief requested. Counsel must also submit a proposed order
           setting forth the time to be excluded and the basis for its exclusion. If the exclusion
           affects the trial date of the action the stipulation or proposed order must have a space
           for the Court to enter a new trial date in accordance with the excludable time period.
           All requests for continuance or extension which do not comply with this Order will
           be disallowed by the Court.

VI.   TRIAL DATE:

      A)   Trial will be scheduled to begin not later than sixty (60) days from the date of
           arraignment. In multiple defendant cases the trial date will be scheduled at the
           arraignment of the first defendant to be arraigned; defendants arraigned on
           subsequent dates will be joined for trial with the original defendant unless a written
           application or stipulation by the U.S. Attorney and counsel for the defendants is made
           within five (5) days of such subsequent arraignment and is approved by the Court.
           The application to extend the date upon which trial will commence must include the


                                              5
         Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 6 of 12
              precise reason for the requested extension and should contain a place for the Court
              to enter the new trial date in accordance with the extension requested in the
              application.

              The Court will in all cases attempt to schedule trial dates so as to permit defense
              counsel adequate preparation time in light of all the circumstances in accordance with
              Title 18 U.S.C. §3162(c)(2).

       B)     Trial of the above entitled action is hereby set for December 23, 2019, at 9:30 AM,
              in Albany, New York, before the Honorable MAE A. D’AGOSTINO.

THE COURT WILL SCHEDULE A FINAL PRETRIAL CONFERENCE THAT WILL BE HELD
IN ADVANCE OF THE TRIAL DATE.

       Defendant(s) and counsel must appear on the trial date READY to proceed.

VII.   DEFENDANTS IN CRIMINAL CASES SHALL APPEAR WHENEVER SUCH
       APPEARANCE IS DIRECTED BY THE COURT. FAILURE TO APPEAR AS
       DIRECTED MAY RESULT IN REVOCATION OF BAIL.

VIII. SUBMISSIONS REQUIRED:

       Within seven (7) days before the FINAL PRETRIAL CONFERENCE DATE, counsel for
       each party shall:

       (a)    EXCHANGE and file with the Court VOIR DIRE requests*;

       (b)    EXCHANGE and file with the Court the Court Ordered Questionnaire* (see
              Attachment (1));

       (c)    EXCHANGE and file with the Court REQUESTS TO CHARGE which the parties
              intend at that time to ask the Court to consider without prejudice to the party’s right
              to submit additional requests to charge, the need for which was not apparent prior to
              trial, at the conclusion of the taking of evidence,* together with a copy of the
              instructions on a computer disk, preferable in WordPerfect format;

       (d)    EXCHANGE and file with the Court a VERDICT FORM which the parties intend
              at that time to ask the Court to consider;

       (e)    EXCHANGE and file with the Court a MEMORANDUM OF LAW, not to exceed
              twenty-five (25) pages in length, concerning issues of substantive and any evidentiary
              law which either party anticipates will be raised at the trial of the general issues;*

       (f)    Make every effort to enter into STIPULATION OF FACT including stipulations
              as to the admissibility of evidence, limiting the matters which are required to be tried;

       (g)    EXCHANGE and file with the Court a proposed EXHIBIT LIST (Govt. to label
              exhibits numerically, i.e.: Govt. 1, 2, 3, etc.; Deft. to label exhibits numerically, i.e.:


                                                  6
       Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 7 of 12
            D-1, D-2, etc.; in multiple defendant cases, the exhibits must be numbered in the
            same order as the defendant’s name appears on the indictment, i.e.: D-1 Exhibit 1,
            D-2 Exhibit 1, etc.);

     (h)    EXCHANGE and file with the Court a proposed WITNESS LIST with a brief
            description as to the subject area of the proposed witness’s testimony.

     The Court may at any time request a courtesy copy of any electronically filed document.

     *PROPOSED VOIR DIRE, REQUESTS TO CHARGE, AND MEMORANDA OF
     LAW THAT ARE NOT FILED TEN (10) DAYS PRIOR TO THE DATE FIXED FOR
     TRIAL WILL NOT BE ACCEPTED FOR FILING BY THE COURT. FAILURE TO
     COMPLY WITH THE REQUIREMENTS OF THIS PRETRIAL SCHEDULING
     ORDER MAY RESULT IN THE IMPOSITION OF SANCTIONS BY THE COURT.

     SO ORDERED.




DATED: October 24, 2019




                                             7
          Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 8 of 12
                               COURT ORDERED VOIR DIRE
                           TO BE USED BY THE JUDGE AT TRIAL

CASE TITLE: United States of America vs. GARY RYAN

CRIMINAL ACTION NO.: 19-CR-368

DISTRICT JUDGE: MAE A. D’AGOSTINO

                                       ATTACHMENT #(1)

        Each attorney is required to submit the following information on behalf of his/her client for
use by the Court during Voir Dire and must be filed with the Court seven (7) days in advance of
the scheduled final pretrial conference date.

NAMES AND ADDRESSES OF ALL DEFENDANTS ON TRIAL. DEFENSE COUNSEL’S FIRM
NAME, ADDRESS AND THE NAME OF ANY PARTNER OR ASSOCIATE WHO MAY BE AT
COUNSEL TABLE DURING THE COURSE OF THE TRIAL




(use additional page if necessary)

U.S. ATTORNEY’S NAME AND OFFICE ADDRESS; NAMES AND BUSINESS ADDRESS OF ANY
CASE AGENT OR OTHER GOVERNMENT REPRESENTATIVE WHO WILL SIT AT COUNSEL
TABLE.




(use additional page if necessary)

SET FORTH THE DATE OF EACH ALLEGED CRIMINAL OFFENSE, THE PLACE OF THE
OFFENSE AND A BRIEF STATEMENT OF THE EVENTS CENTRAL TO THE CHARGES OF
EACH COUNT IN THE INDICTMENT.




(use additional page if necessary)

SET FORTH THE NAMES AND ADDRESSES OF ALL LAY WITNESSES TO BE CALLED.




(use additional page if necessary)
          Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 9 of 12
SET FORTH THE NAMES AND ADDRESSES OF ALL EXPERT WITNESSES TO BE CALLED
GIVING A BRIEF DESCRIPTION OF THEIR AREAS OF EXPERTISE.




(use additional page if necessary)

SET FORTH A BRIEF DESCRIPTION OF EACH AND EVERY COUNT IN THE INDICTMENT.




(use additional page if necessary)

SET FORTH A BRIEF DESCRIPTION OF EACH AND EVERY AFFIRMATIVE DEFENSE
ASSERTED.




(use additional page if necessary)




PLEASE TAKE NOTICE that any delay in jury selection occasioned by the failure to provide this
information will be explained to the jury as to the extent of the delay and the attorney causing
same and if the delay causes a one (1) day or more postponement of this trial, appropriate
monetary sanctions will be imposed by the Court.


Date: _______________________                        _________________________
                                                     (Signature of Attorney)
                                                     Bar Roll #:
      Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 10 of 12


   UNITED STATES DISTRICT COURT          UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF NEW YORK         NORTHERN DISTRICT OF NEW YORK

CASE NO. 19-CR-368                   CASE NO. 19-CR-368

GOVERNMENT EXHIBIT NO. __________    DEFENDANT EXHIBIT NO. __________

DATE ENTERED __________              DATE ENTERED __________
      JOHN M. DOMURAD, CLERK               JOHN M. DOMURAD, CLERK

BY: ______________________________   BY: ______________________________
            DEPUTY CLERK                         DEPUTY CLERK


   UNITED STATES DISTRICT COURT          UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF NEW YORK         NORTHERN DISTRICT OF NEW YORK

CASE NO. 19-CR-368                   CASE NO. 19-CR-368

GOVERNMENT EXHIBIT NO. __________    DEFENDANT EXHIBIT NO. __________

DATE ENTERED __________              DATE ENTERED __________
      JOHN M. DOMURAD, CLERK               JOHN M. DOMURAD, CLERK

BY: ______________________________   BY: ______________________________
            DEPUTY CLERK                         DEPUTY CLERK


   UNITED STATES DISTRICT COURT          UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF NEW YORK         NORTHERN DISTRICT OF NEW YORK

CASE NO. 19-CR-368                   CASE NO. 19-CR-368

GOVERNMENT EXHIBIT NO. __________    DEFENDANT EXHIBIT NO. __________

DATE ENTERED __________              DATE ENTERED __________
      JOHN M. DOMURAD, CLERK               JOHN M. DOMURAD, CLERK

BY: ______________________________   BY: ______________________________
            DEPUTY CLERK                         DEPUTY CLERK


   UNITED STATES DISTRICT COURT          UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF NEW YORK         NORTHERN DISTRICT OF NEW YORK

CASE NO. 19-CR-368                   CASE NO. 19-CR-368

GOVERNMENT EXHIBIT NO. __________    DEFENDANT EXHIBIT NO. __________

DATE ENTERED __________              DATE ENTERED __________
      JOHN M. DOMURAD, CLERK               JOHN M. DOMURAD, CLERK

BY: ______________________________   BY: ______________________________
            DEPUTY CLERK                         DEPUTY CLERK
                             Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 11 of 12
                                                                                                              Page 1 of ____
                                                  United States District Court
                                                 Northern District Of New York
Case No. 19-CR-368
Date: _________________
Presiding Judge: MAE A. D’AGOSTINO

             Government                          Defendant                         Court

 Exhibit     Marked for          Admitted Into      Remarks               Witness             Exhibit Description
  No.       Identification        Evidence
                               Case 1:19-cr-00368-MAD Document 7 Filed 10/24/19 Page 12 of 12
Case No. 19-CR-368
                                                                                                        Page ____ of ____



  Exhibit      Marked for          Admitted Into     Remarks          Witness              Exhibit Description
   No.        Identification        Evidence




Exhibits Returned to Counsel (Date): _____________

Signature: _________________________
